DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “microniser” should be –micronizer--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “microniser” should be –micronizing--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DIAZ-MITOMA et al. (WO 2017/181287).
 	Regarding claim 1, DIAZ-MITOMA et al. disclose a device for dispensing a medicament or a dietary supplement to a user, the device comprising:
a housing (310,312);
a sample inlet unit (322);
a sample analysis unit selected from a miniature mass spectrometer, a miniature spectrophotometer; a miniature RAMAN spectrometer; a miniature NMR spectrometer; and a photonic lab-on-a-chip optical sensor (see “nanotechnology chip” in paragraph [0043] and paragraph [0047]);
a data processing unit (see “downstream processing electronics” in paragraph [0047]); and
a dispensing assembly (306,308,316,318,320) including a cartridge holder (see Figure 3) and a dispensing mechanism (320) comprising means for dispensing a metered dose of the medicament or the dietary supplement (see paragraph [0008]).
	Regarding claim 2, DIAZ-MITOMA et al. disclose the device as claimed in claim 1, further comprising an interactive screen for input and display of information (see paragraph [0036]).
	Regarding claim 3, DIAZ-MITOMA et al. disclose the device as claimed in claim 1, wherein the housing is generally cylindrical in shape (see Figure 3) and has an inlet port (322) for receiving a sample for analysis, an entry point (306,308) for receipt of the medicament or the dietary supplement, and a recess (304) for holding a receptacle into which the medicament and the dietary supplement are dispensed (see paragraph [0052]).
	Regarding claim 4, DIAZ-MITOMA et al. disclose the device as claimed in claim 1, wherein the sample inlet unit comprises a chamber accessible through an inlet port in the housing (see Figure 3).
	Regarding claim 6, DIAZ-MITOMA et al. disclose the device as claimed in claim 1, wherein the data processing unit comprises software adapted to compare spectra generated by the sample analysis unit with stored spectra of specified biomarkers (see “average readings” along with the rest of paragraph [0043]).
	Regarding claim 7, DIAZ-MITOMA et al. disclose the device as claimed in claim 6, wherein the data processing unit is adapted to instruct the dispensing assembly in the release of one or more medicaments and dietary supplements (see paragraph [0008]).
	Regarding claim 8, DIAZ-MITOMA et al. disclose the device as claimed in claim 6, wherein the data processing unit is adapted to provide information to the user via the device or via an external device (see paragraph [0056]).
	Regarding claim 11, DIAZ-MITOMA et al. disclose the device as claimed in claim 1, wherein the dispensing mechanism comprises means (306,308) for drawing out the metered dose of the medicament or the dietary supplement from a chamber (320) of a multi-chambered cartridge contained in the cartridge holder (see paragraph 0046]).
	Regarding claim 14, DIAZ-MITOMA et al. disclose a method for providing to a user one or more dietary supplements and medicaments, said method comprising: 
providing a device (300) in accordance with claim 1; 
loading the device with a cartridge (318) containing individual packages of medicaments or dietary supplements (see paragraphs [0045] and [0048]); 
introducing into the device a sample of the user’s blood (see “blood” in paragraph [0028]) for biomarker analysis (see paragraph [0043]); and 
enabling the device to dispense a dietary supplement or medicament (see paragraph [0045]).
	Regarding claim 15, DIAZ-MITOMA et al. disclose a kit for the provision of one or more dietary supplements and medicaments, comprising: 
a device (300) in accordance with claim 1; 
a cartridge (318) for holding the one or more dietary supplements and medicaments; and 
packages of dietary supplements or medicaments for use with said device (see paragraph [0053]).
	Regarding claim 16, DIAZ-MITOMA et al. disclose the kit as claimed in claim 15, further comprising one or more of a lancet (see “microneedle device” in paragraph [0028]); solvent-charged filter paper; a blood separation membrane, and a receptacle (322) adapted to receive a blood sample (see “bodily fluid” in paragraph [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ-MITOMA et al. (WO 2017/181287) as applied to claims 1-4, 6-8, 11, and 14-16 above, and further in view of Lin et al. (USPGPUB 2013/0142709).
	Regarding claim 5, DIAZ-MITOMA et al. disclose the device as claimed in claim 4. However, they do not disclose a device wherein the sample inlet unit further comprises a vacuum source. Lin et al. disclose a device wherein the sample inlet unit further comprises a vacuum source (see paragraph [0099]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by DIAZ-MITOMA et al. by including a device wherein the sample inlet unit further comprises a vacuum source, as disclosed by Lin et al., for the purpose of providing a vacuum pump for controlling entry of a fluid sample (see paragraph [0099]).
Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ-MITOMA et al. (WO 2017/181287) as applied to claims 1-4, 6-8, 11, and 14-16 above, and further in view of Mazur et al. (USPGPUB 2007/0255450).
	Regarding claim 10, DIAZ-MITOMA et al. disclose the device as claimed in claim 12. However, they do not disclose a device wherein the cartridge holder comprises a rotatable base and a metered dose aperture. Mazur et al. disclose a device wherein the cartridge holder comprises a rotatable base and a metered dose aperture (see paragraph [0038]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by DIAZ-MITOMA et al. by including a device wherein the cartridge holder comprises a rotatable base and a metered dose aperture, as disclosed by Mazur et al., for the purpose of providing a volumetric escapement metering device (see paragraph [0038]).
	Regarding claim 12, DIAZ-MITOMA et al. disclose the device as claimed in claim 11. However, they do not disclose a device wherein the means for drawing out the metered dose of the medicament or the dietary supplement from the chamber of the multi-chambered cartridge contained in the cartridge holder comprises a vacuum pump or a fan. Mazur et al. disclose a device wherein the means for drawing out the metered dose of the medicament or the dietary supplement from the chamber of the multi-chambered cartridge contained in the cartridge holder comprises a vacuum pump or a fan (see paragraph [0039]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by DIAZ-MITOMA et al. by including a device wherein the means for drawing out the metered dose of the medicament or the dietary supplement from the chamber of the multi-chambered cartridge contained in the cartridge holder comprises a vacuum pump or a fan, as disclosed by Mazur et al., for the purpose of providing a blending mechanism including transporting means from the metering devices (see paragraph [0039]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A device “wherein the cartridge holder comprises a rotatable base and a metered dose aperture” and “wherein the dispensing mechanism comprises a microniser unit for micronising and mixing together the metered doses of the medicament or the dietary supplement before delivery through the metered dose aperture”, in combination with independent claim 1, is novel over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
4/7/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655